 



Exhibit 10
001 — FTCI
(LOGO) [l20227al2022701.gif] Fifth Third Bank
Term Note

     
OFFICER No. 04013
  NOTE No. 0902074749-00018
$2,000,000.00
  July 30, 2004
 
  (Effective Date)
 
  April 12, 2006
 
  (Third Revision)

     1. PROMISE TO PAY. On or before July 30, 2007 (the “Maturity Date”), the
undersigned, Lanvision, Inc., an Ohio corporation located at 10200 Alliance
Road, Suite 200, Cincinnati, Hamilton County, Ohio 45242 (“Borrower”) for value
received, hereby promises to pay to the order of Fifth Third Bank, an Ohio
banking corporation located at 38 Fountain Square Plaza, Cincinnati, Hamilton
County, Ohio 45263 for itself and as agent for any affiliate of Fifth Third
Bancorp (together with its successors and assigns, the “Lender”) the sum of Two
Million and 00/100 Dollars ($2,000,000.00) (the “Borrowing”), plus interest as
provided herein, less such amounts as shall have been repaid in accordance with
this Note which is a revision and restatement of that note originally executed
on July 30, 2004 and revised and restated on September 2, 2005. The outstanding
balance of this Note shall appear on a supplemental bank record and is not
necessarily the face amount of this Note, which record shall evidence the
balance due pursuant to this Note at any time. As used herein, “Local Time”
means the time at the office of Lender specified in this Note.
Principal and interest payments shall be initiated by Lender in accordance with
the terms of this Note from Borrower’s account through BillPayer 2000®. Borrower
hereby authorizes Lender to initiate such payments from Borrower’s account
located at Fifth Third Bank, routing number 042000314 account number 729-02425.
Borrower acknowledges and agrees that use of BillPayer 2000® shall be governed
by the BillPayer 2000® Terms and Conditions, a copy of which Borrower
acknowledges receipt. Borrower further acknowledges and agrees to maintain
payments hereunder through BillPayer 2000® throughout the term of this Note.
Each payment hereunder shall be applied first to advanced costs, charges and
fees, then to accrued interest, and then to principal.
Principal shall be due and payable in 2 installments, each in the amount of
$1,000,000.00, due on July 30, 2006 and July 30, 2007; provided that the entire
principal balance, together with all accrued and unpaid interest and any other
charges, advances and fees, if any, outstanding hereunder shall be due and
payable in full on the earlier of the Maturity Date or upon acceleration of the
Note.
As of September 2, 2005, the principal sum outstanding shall bear interest at a
floating rate per annum equal to the rate of interest per annum established from
time to time by Fifth Third Bank at its principal office as its “Prime Rate”,
whether or not Fifth Third Bank shall at times lend to borrowers at lower rates
of interest or, if there is no such prime rate, then such other rate as may be
substituted by Fifth Third Bank for the prime rate (the “Interest Rate”). In the
event of a change in said Prime Rate, the Interest Rate shall be changed
immediately to such new Prime Rate. Interest shall be calculated based on a
360-day year and charged for the actual number of days elapsed, and shall be
payable on the last day of each quarter beginning on October 31, 2005.
Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.
     2. SECURITY AGREEMENT.To secure repayment of this Note and all other
Obligations (as defined below) together with all modifications, extensions and
renewals thereof, Borrower hereby grants Lender a continuing security interest
in all right, title and interest of Borrower in and to the following property,
whether now owned or hereafter acquired (collectively, the “Collateral”):
(i) any and all property in which Lender and/or any affiliate of Fifth Third
Bancorp (including without limitation Fifth Third Securities, Inc.) is at any
time granted a lien for any Obligation including, without limitation, all

 

 
PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022704.gif]



--------------------------------------------------------------------------------



 



collateral specified in any of the documents executed in connection with this
Note, (ii) all property in possession of Lender and/or any affiliate of Fifth
Third Bancorp (including without limitation Fifth Third Securities, Inc.)
including, without limitation, money, securities, instruments, documents,
letters of credit, chattel paper, or other property delivered to Lender in
transit, for safekeeping, or for collection or exchange for other property,
(iii) all rights to payment from, and claims against, Lender and/or any
affiliate of Fifth Third Bancorp (including without limitation Fifth Third
Securities, Inc.), and (iv) any and all additions, substitutions, dividends,
distributions (in the form of cash, property, stock or other securities) and
other rights related or in addition to the foregoing, and any and all proceeds
therefrom (the “Distributions”). Borrower agrees to immediately deliver to
Lender all documents, certificates and instruments evidencing the Distributions
and any additional documentation requested by Lender to perfect and protect
Lender’s security interest therein, and until such delivery Borrower shall hold
the same in trust for Lender. Borrower also grants Lender a security interest in
all of the Collateral as agent for all affiliates of Fifth Third Bancorp for all
Obligations of Borrower to such affiliates. Said security interest shall not be
enforced to the extent prohibited by the Truth in Lending Act as implemented by
Federal Reserve Regulation Z.
     3. USE OF PROCEEDS. Borrower certifies that the proceeds of this loan are
to be used for business purposes.
     4. REVISION AND RESTATEMENT. This Note is issued, not as a payment toward,
but as a continuation of, the obligations of Borrower to Lender pursuant to that
certain note dated July 30, 2004 and the revised note dated September 2, 2005 in
the principal amount of $2,000,000.00 (together with all prior amendments
thereto or restatements thereof the “Prior Note”). Accordingly, this Note shall
not be construed as a novation or extinguishment of, the obligations arising
under the Prior Note, and its issuance shall not affect the priority of any
security interest granted in connection with the Prior Note.
     5. NOTE PROCESSING FEE. Lender may charge, and Borrower agrees to pay on
the above Effective Date, a note processing fee in the amount of $500.00.
     6. REPRESENTATIONS AND WARRANTIES. Borrower hereby warrants and represents
to Lender the following:
     (a) Organization and Qualification. Borrower is duly organized, validly
existing and in good standing under the laws of the State of its incorporation,
has the power and authority to carry on its business and to enter into and
perform all documents relating to this loan transaction, and is qualified and
licensed to do business in each jurisdiction in which such qualification or
licensing is required. All information provided to Lender with respect to
Borrower and its operations is true and correct.
     (b) Due Authorization. The execution, delivery and performance by Borrower
of the Loan Documents have been duly authorized by all necessary corporate
action, and shall not contravene any law or any governmental rule or order
binding on Borrower, or the articles of incorporation and code of regulations or
by-laws of Borrower, nor violate any agreement or instrument by which Borrower
is bound nor result in the creation of a Lien on any assets of Borrower except
the Lien granted to Lender herein. Borrower has duly executed and delivered to
Lender the Loan Documents and they are valid and binding obligations of Borrower
enforceable according to their respective terms, except as limited by equitable
principles and by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally. No notice to, or consent by, any governmental body is
needed in connection with this transaction.
     (c) Litigation. There are no suits or proceedings pending or threatened
against or affecting Borrower, and no proceedings before any governmental body
are pending or threatened against Borrower except as otherwise specifically
disclosed to Lender on or prior to the Effective Date or as set forth on any
Litigation Exhibit which may be attached hereto.
     (d) Business. Borrower is not a party to or subject to any agreement or
restriction that may have a material adverse effect on Borrower’s business,
properties or prospects. Borrower has all franchises, authorizations, patents,
trademarks, copyrights and other rights necessary to advantageously conduct its
business. They are all in full force and effect and are not in known conflict
with the rights of others.
 

-2-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022705.gif]



--------------------------------------------------------------------------------



 



     (e) Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. Borrower possesses adequate licenses, patents, patent
applications, copyrights, trademarks, trademark applications, and trade names to
continue to conduct its business as heretofore conducted by it, without any
conflict with the rights of any other person or entity. All of the foregoing are
in full force and effect and none of the foregoing are in known conflict with
the rights of others.
     (f) Laws. Borrower is in material compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency.
     (g) Title. Borrower has good and marketable title to the assets reflected
on the most recent balance sheet submitted to Lender, free and clear from all
liens and encumbrances of any kind, except for (collectively, the “Permitted
Liens”) (a) current taxes and assessments not yet due and payable, (b) liens and
encumbrances, if any, reflected or noted on such balance sheet or notes thereto,
(c) assets disposed of in the ordinary course of business, and (d) any security
interests, pledges, assignments or mortgages granted to Lender to secure the
repayment or performance of the Obligations.
     (h) Subsidiaries and Partnerships. Borrower has no subsidiaries and is not
a party to any partnership agreement or joint venture agreement.
     7. AFFIRMATIVE COVENANTS. Borrower covenants with, and represents and
warrants to, Lender that, from and after the execution date of the Loan
Documents until the Obligations are paid and satisfied in full:
     (a) Financial Statements. Borrower shall maintain a standard and modern
system for accounting and shall furnish to Lender:
     (i) Within 90 days after the end of each quarter, a copy of Borrower’s
internally prepared consolidated financial statements for that quarter and for
the year to date in a form reasonably acceptable to Lender and certified as
complete and accurate, subject to changes resulting from year end adjustments by
the principal financial officer of the Borrower.
     (ii) Within 120 days after the end of each fiscal year, a copy of
Borrower’s 10 K, audited by Borrower’s certified public accountants acceptable
to Lender, (which acceptance shall not be unreasonably withheld) and accompanied
by an audit opinion of such accountants without qualification;
     (iii) With the statements submitted above, a certificate signed by the
principal financial officer of Borrower, (i) stating he is familiar with all
documents relating to Lender and that no Event of Default specified herein, nor
any event which upon notice or lapse of time, or both would constitute such an
Event of Default, has occurred, or if any such condition or event existed or
exists, specifying it and describing what action Borrower has taken or proposes
to take with respect thereto, and (ii) setting forth, in summary form, figures
showing the financial status of Borrower in respect of the financial
restrictions contained herein;
     (iv) Immediately upon any officer of Borrower obtaining knowledge of any
condition or event which constitutes or, after notice or lapse of time or both,
would constitute an Event of Default, a certificate of such person specifying
the nature and period of the existence thereof, and what action Borrower has
taken or is taking or proposes to take in respect thereof;
All of the statements referred to in (i) and (ii) above shall be in conformance
with generally accepted accounting principles and give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any such books and records and such other information
which might be helpful to Lender in evaluating the status of the loans as it may
reasonably request from time to time.
With all financial statements delivered to Lender as provided in (i) and
(ii) above, Borrower shall deliver to Lender a Financial Statement Compliance
Certificate in addition to the other information set forth therein, which
certifies the Borrower’s compliance with the financial covenants set forth
herein and that no Event of Default has occurred.
 

-3-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022706.gif]



--------------------------------------------------------------------------------



 



If at any time Borrower has any additional subsidiaries which have financial
statements that could be consolidated with those of Borrower under generally
accepted accounting principles, the financial statements required by subsections
(i) and (ii) above shall be the financial statements of Borrower and all such
subsidiaries prepared on a consolidated and consolidating basis.
     (b) Insurance. At its own cost, Borrower shall obtain and maintain
insurance against (a) loss, destruction or damage to its properties and business
of the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower and,
in any event, sufficient to fully protect Lender’s interest in the Collateral,
and (b) insurance against public liability and third party property damage of
the kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall (i) be issued by financially sound and reputable insurers,
(ii) name Lender as an additional insured and, where applicable, as loss payee
under a Lender loss payable endorsement satisfactory to Lender, and (iii) shall
provide for thirty (30) days written notice to Lender before such policy is
altered or canceled. All of the insurance policies required hereby shall be
evidenced by one or more Certificates of Insurance delivered to Lender by
Borrower on the Closing Date and at such other times as Lender may request from
time to time.
     (c) Taxes. Borrower shall pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon (provided, however,
that extensions for filing and payment of such taxes shall be permitted
hereunder if disclosed to and consented to by Lender), and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Lender is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by generally accepted accounting
principles and deposits with Lender cash or bond in an amount acceptable to
Lender.
     (d) Compliance with Laws. Borrower shall comply with all federal, state and
local laws, regulations and orders applicable to Borrower or its assets
including but not limited to all Environmental Laws, in all respects material to
Borrower’s business, assets or prospects and shall immediately notify Lender of
any violation of any rule, regulation, statute, ordinance, order or law relating
to the public health or the environment and of any complaint or notifications
received by Borrower regarding to any environmental or safety and health rule,
regulation, statute, ordinance or law. Borrower shall obtain and maintain any
and all licenses, permits, franchises, governmental authorizations, patents,
trademarks, copyrights or other rights necessary for the ownership of its
properties and the advantageous conduct of its business and as may be required
from time to time by applicable law.
     (e) Depository/Banking Services. Lender shall be the principal depository
in which substantially all of Borrower’s funds are deposited, and the principal
bank of account of Borrower, as long as any Obligations are outstanding, and
Borrower shall grant Lender the first and last opportunity to provide any
corporate banking services required by Borrower and its Affiliates.
     (f) Other Amounts Deemed Loans. If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Note, or to discharge any Lien prohibited hereby,
or to comply with any other Obligation, Lender may, but shall not be obligated
to, pay, satisfy, discharge or bond the same for the account of Borrower. To the
extent permitted by law and at the option of Lender, all monies so paid by
Lender on behalf of Borrower shall be deemed Obligations and Borrower’s payments
under this Note may be increased to provide for payment of such Obligations plus
interest thereon.
     (g) Further Assurances. Borrower shall execute, acknowledge and deliver, or
cause to be executed, acknowledged or delivered, any and all such further
assurances and other agreements or instruments, and take or cause to be taken
all such other action, as shall be reasonably necessary from time to time to
give full effect to the Loan Documents and the transactions contemplated
thereby.
 

-4-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022707.gif]



--------------------------------------------------------------------------------



 



     8. FINANCIAL COVENANTS. Borrower and Lender hereby agrees as follows:
     (a) Minimum Tangible Net Worth. Borrower shall not permit its Tangible Net
Worth, on a consolidated basis, to be less than the following at the end of any
quarter during any of the periods set forth below:

                      Period       Min. Amount        
02/01/2006 and thereafter
      $ 4,000,000.00          

     (b) Fixed Charge Coverage Ratio. Borrower shall not permit its Fixed Charge
Coverage Ratio, on a consolidated basis, to be less than the following at the
end of any quarter during any of the following periods as measured on a rolling
twelve month basis.

                      Period       Min. Ratio        
02/01/2006 and thereafter
      1.15 to 1.0        

     9. DEFINITIONS. Certain capitalized terms have the meanings set forth on
any exhibit hereto, in the Security Agreement, if applicable, or any other Loan
Document. All financial terms used herein but not defined on the exhibits, in
the Security Agreement, if applicable, or any other Loan Document have the
meanings given to them by generally accepted accounting principles. All other
undefined terms have the meanings given to them in the Uniform Commercial Code
as adopted in the state whose law governs this instrument. The following
definitions are used herein:
     (a) “Affiliate” means, as to Borrower, (a) any person or entity which,
directly or indirectly, is in control of, is controlled by or is under common
control with, Borrower.
     (b) “EBITDA” means on a consolidated basis, the amount of Borrower’s
earnings before interest, taxes, depreciation and amortization expense for the
measurement period.
     (c) “Fixed Charge Coverage Ratio” means the ratio of (a) Borrower’s EBITDA
plus rent and operating lease payments, less distributions, dividends and
capital expenditures (other than capital expenditures financed with the proceeds
of purchase money Indebtedness or capital leases to the extent permitted
hereunder) and other extraordinary items for the twelve month period then ending
to (b) the consolidated sum of (i) Borrower’s interest expense, and (ii) all
principal payments with respect to Indebtedness that were paid or were due and
payable by all consolidated entities during the period plus rent and operating
lease expense incurred and all cash taxes paid in the same such period.
     (d) “Indebtedness” means (i) all items (except items of capital stock, of
capital surplus, of general contingency reserves or of retained earnings,
deferred income taxes, and amount attributable to minority interest if any)
which in accordance with generally accepted accounting principles would be
included in determining total liabilities on a consolidated basis (if Borrower
should have a subsidiary) as shown on the liability side of a balance sheet as
at the date as of which Indebtedness is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or conditional sale or other title
retention agreement to which any property or asset owned or held is subject,
whether or not the indebtedness secured thereby shall have been assumed
(excluding non-capitalized leases which may amount to title retention agreements
but including capitalized leases), and (iii) all indebtedness of others which
Borrower or any subsidiary has directly or indirectly guaranteed, endorse
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which Borrower or
any subsidiary has agreed to apply or advance funds (whether by way of loan,
stock purchase, capital contribution or otherwise) or otherwise to become
directly or indirectly liable.
     (e) “Lien” means any security interest, mortgage, pledge, assignment, lien
or other encumbrance of any kind, including interests of vendors or lessors
under conditional sale contracts or capital leases.
     (f) “Loan Documents” means any and all Rate Management Agreements and each
and every document or agreement executed by any party evidencing, guarantying or
securing any of the Obligations; and “Loan Document” means any one of the Loan
Documents.
 

-5-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022708.gif]



--------------------------------------------------------------------------------



 



     (g) “Obligation(s)” means all loans, advances, indebtedness and each and
every other obligation or liability of Borrower owed to each of Lender and/or
any affiliate of Fifth Third Bancorp, however created, of every kind and
description whether now existing or hereafter arising and whether direct or
indirect, primary or as guarantor or surety, absolute or contingent, liquidated
or unliquidated, matured or unmatured, participated in whole or in part, created
by trust agreement, lease overdraft, agreement or otherwise, whether or not
secured by additional collateral, whether originated with Lender or owed to
others and acquired by Lender by purchase, assignment or otherwise, and
including, without limitation, all loans, advances, indebtedness and each and
every obligation or liability arising under the loan document, any and all Rate
Management Obligations (as defined in the Loan Documents), letters of credit now
or hereafter issued by Lender or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Borrower, all obligations to perform or forbear
from performing acts, and agreements, instruments and documents evidencing,
guarantying, securing or otherwise executed in connection with any of the
foregoing, together with any amendments, modifications and restatements thereof,
and all expenses and attorneys’ fees incurred by Lender hereunder or any other
document, instrument or agreement related to any of the foregoing.
     (h) “Subsidiary” means any corporation of which Borrower directly or
indirectly owns or controls at the time outstanding stock having ordinary
circumstances (not depending on the happening of a contingency) voting power to
elect a majority of the board of directors of said corporation.
     (i) “Tangible Net Worth” shall mean the total of the capital stock (less
treasury stock), paid-in capital surplus, general contingency reserves and
retained earnings (deficit) of Borrower and any Subsidiary as determined on a
consolidated basis in accordance with generally accepted accounting principles
after eliminating all inter-company items and all amounts properly attributable
to minority interests, if any, in the stock and surplus of any Subsidiary, minus
the following items (without duplication of deductions), if any, appearing on
the consolidated balance sheet of Borrower:
     (i) all deferred charges (less amortization, unamortized debt discount and
expense and corporate organization expenses);
     (ii) the book amount of all assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
such items as goodwill, trademark applications, trade names, service marks,
brand names, copyrights, patents, patent applications and licenses, and rights
with respect to the foregoing;
     (iii) the amount by which aggregate inventories or aggregate securities
appearing on the asset side of such consolidated balance sheet exceed the lower
of cost or market value (at the date of such balance sheet) thereof;
     (iv) any write-up in the book amount of any asset resulting from a
revaluation thereof from the book amount entered upon acquisition of such asset;
and
     (v) Any related party notes or accounts receivable. Related parties shall
generally include entities with common ownership or management with the
Borrower, and employees of the Borrower.
     (j) “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.
 

-6-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022709.gif]



--------------------------------------------------------------------------------



 



     (k) “Rate Management Obligations” means any and all obligations of Borrower
to Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent
or otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.
     10. EVENTS OF DEFAULT. Upon the occurrence of any of the following events
(each, an “Event of Default”), Lender may, at its option, without any demand or
notice whatsoever, declare this Note and all Obligations to be fully due and
payable in their aggregate amount, together with accrued interest and all
prepayment premiums, fees, and charges applicable thereto:
     (a) Any failure to make any payment when due of principal or accrued
interest on this Note or any other Obligation and such nonpayment remains
uncured for a period of 10 days thereafter.
     (b) Any representation or warranty of Borrower set forth in this Note or in
any agreement, instrument, document, certificate or financial statement
evidencing, guarantying, securing or otherwise related to, this Note or any
other Obligation shall be materially inaccurate or misleading.
     (c) Borrower shall fail to observe or perform any other term or condition
of this Note or any other term or condition set forth in any agreement,
instrument, document, certificate or financial statement evidencing, guarantying
or otherwise related to this Note or any other Obligation, or Borrower shall
otherwise default in the observance or performance of any covenant or agreement
set forth in any of the foregoing for a period of 30 days.
     (d) The dissolution of Borrower or of any endorser or guarantor of the
Obligations, or the merger or consolidation of any of the foregoing with a third
party, or the lease, sale or other conveyance of a material part of the assets
or business of any of the foregoing to a third party outside the ordinary course
of its business, or the lease, purchase or other acquisition of a material part
of the assets or business of a third party by any of the foregoing.
     (e) Any failure to submit to Lender current financial information upon
request.
     (f) The creation of any Lien (except a lien to Lender) on, the institution
of any garnishment proceedings by attachment, levy or otherwise against, the
entry of a judgment against, or the seizure of, any of the property of Borrower
or any endorser or guarantor hereof including, without limitation, any property
deposited with Lender.
     (g) In the judgment of Lender, any material adverse change occurs in the
existing or prospective financial condition of Borrower that may affect the
ability of Borrower to repay the Obligations, or the Lender deems itself
insecure.
     (h) A commencement by the Borrower or any endorser or guarantor of the
Obligations of a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or the entry of a decree or order
for relief in respect of the Borrower or any endorser or guarantor of the
Obligations in a case under any such law or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of the
Borrower or any endorser or guarantor of the Obligations, or for any substantial
part of the property of Borrower or any endorser or guarantor of the
Obligations, or ordering the wind-up or liquidation of the affairs of Borrower
or any endorser or guarantor of the Obligations; or the filing and pendency for
30 days without dismissal of a petition initiating an involuntary case under any
such bankruptcy, insolvency or similar law; or the making by Borrower or any
endorser or guarantor of the Obligations of any general assignment for the
benefit of creditors; or the failure of the Borrower or any endorser or
guarantor of the Obligations generally to pay its debts as such debts become
due; or the taking of action by the Borrower or any endorser or guarantor of the
Obligations in furtherance of any of the foregoing.
 

-7-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022710.gif]



--------------------------------------------------------------------------------



 



     (i) Nonpayment by the Borrower of any Rate Management Obligation when due
or the breach by the Borrower of any term, provision or condition contained in
any Rate Management Agreement.
     (j) Any sale, conveyance or transfer of any rights in the Collateral
securing the Obligations, or any destruction, loss or damage of or to the
Collateral in any material respect.
     11. REMEDIES. After the occurrence of an Event of Default, in addition to
any other remedy permitted by law, Lender may at any time, without notice, apply
the Collateral to this Note or such other Obligations, whether due or not, and
Lender may, at its option, proceed to enforce and protect its rights by an
action at law or in equity or by any other appropriate proceedings; provided
that this Note and the Obligations shall be accelerated automatically and
immediately if the Event of Default is a filing under the Bankruptcy Code.
Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Lender of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Lender of any Event of Default shall be effective unless in
writing and signed by Lender, nor shall a waiver on one occasion be construed as
a waiver of any other occurrence in the future.
     12. LATE PAYMENTS; DEFAULT RATE; FEES. If any payment is not paid when due
(whether by acceleration or otherwise) or within 10 days thereafter, undersigned
agrees to pay to Lender a late payment fee as provided for in any loan agreement
or 5% of the payment amount, whichever is greater with a minimum fee of $20.00.
After an Event of Default, Borrower agrees to pay to Lender a fixed charge of
$25.00, or Borrower agrees that Lender may, without notice, increase the
Interest Rate by three percentage points (3%) (the “Default Rate”), whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.
     13. PREPAYMENT. Borrower may prepay all or part of this Note, which prepaid
amounts shall be applied to the amounts due in reverse order of their due dates.
Partial prepayments shall not excuse any subsequent payment due. Notwithstanding
the foregoing, in the event Borrower repays all of the outstanding principal of
this Note prior to the maturity dates thereof with the proceeds of a loan from
another financial institution, Borrower agrees to pay to Lender a prepayment
penalty equal to two percent (2%) of the original principal amount of this Note.
     14. ENTIRE AGREEMENT. Borrower agrees that there are no conditions or
understandings which are not expressed in this Note and the documents referred
to herein.
     15. SEVERABILITY. The declaration of invalidity of any provision of this
Note shall not affect any part of the remainder of the provisions.
     16. ASSIGNMENT. Borrower agrees not to assign any of Borrower’s rights,
remedies or obligations described in this Note without the prior written consent
of Lender. Borrower agrees that Lender may assign some or all of its rights and
remedies described in this Note without notice to, or prior consent from, the
Borrower.
     17. MODIFICATION; WAIVER OF LENDER. The modification or waiver of any of
Borrower’s obligations or Lender’s rights under this Note must be contained in a
writing signed by Lender. Lender may perform Borrower’s obligations, or delay or
fail to exercise any of its rights or remedies, without causing a waiver of
those obligations or rights. A waiver on one occasion shall not constitute a
waiver on another occasion. Borrower’s obligations under this Note shall not be
affected if Lender amends, compromises, exchanges, fails to exercise, impairs or
releases (i) any of the obligations belonging to any co- borrower, endorser or
guarantor or (ii) any of its rights against any co- borrower, guarantor or
endorser.
     18. WAIVER OF BORROWER. Demand, presentment, protest and notice of
dishonor, notice of protest and notice of default are hereby waived by Borrower,
and any endorser or guarantor hereof. Each of Borrower, including but not
limited to all co-makers and accommodation makers of this Note, hereby waives
all suretyship defenses including but not limited to all defenses based upon
impairment of Collateral and all suretyship defenses described in Section 3-605
of the Uniform Commercial Code (the “UCC”). Such waiver is entered to the full
extent permitted by Section 3-605 (i) of the UCC.
 

-8-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022711.gif]



--------------------------------------------------------------------------------



 



     19. GOVERNING LAW; CONSENT TO JURISDICTION. This Note is delivered in, is
intended to be performed in, will be construed and enforceable in accordance
with and governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Borrower agrees that the state and federal
courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.
     20. JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE
RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     21. WARRANT OF ATTORNEY. Borrower authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after maturity of
this Note, whether by its terms or upon default, acceleration or otherwise, to
waive the issuance and service of process, and release all errors, and to
confess judgment against it in favor of Lender for the principal sum due herein
together with interest, charges, court costs and attorneys’ fees. Stay of
execution and all exemptions are hereby waived. If this Note or any Obligation
is referred to an attorney for collection, and the payment is obtained without
the entry of a judgment, the obligors shall pay to the holder of such
obligations its attorneys’ fees. EACH OF BORROWER AND ANY ENDORSER OR ANY
GUARANTOR AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER
OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR BORROWER WHEN TAKING
THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. BORROWER AGREES THAT ANY ATTORNEY
TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER OF SUCH
OBLIGATION. BORROWER WAIVES ANY CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE
THE ATTORNEY REPRESENTING THE BORROWER IS BEING PAID BY LENDER OR THE HOLDER OF
SUCH OBLIGATION.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

         
 
  BORROWER:    
 
       
 
  Lanvision, Inc., an Ohio corporation    
 
       
 
  By:    
 
 
 
(Authorized Signer)    
 
       
 
  Paul W. Bridge Jr., CFO    
 
 
 
(Print Name and Title)    

 

-9-

PROMISSORY-NOTE © Fifth Third Bancorp 2001M (5/05)
(BAR CODE) [l20227al2022712.gif]